Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both “a weld seam” and “a sealing element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figures 1-8 do not appear to include reference numerals for claimed subject matter including at least elements 13 and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “is designed in such a way” is not clear.  It is not clear what structure is required by “is designed in such a way” in that there is no positive structure or shape influencing the fluid flow. It appears without a positive recitation with regards to structure or shape of the guide, any structure wherein fluid is between the gas bag and the tube would be “designed in such a way”.
Regarding claim 10, the limitation “is assigned to” is not understood.  It is not clear what is encompassed by “is assigned to”.  It is unclear if “is assigned to” requires a single or plurality of guide elements. 
Regarding claim 11, the limitation “is designed as” is not clear.  It is not clear what structure is required by “is designed as”.  
Regarding claim 13, the limitation “at least one cutting edge which cuts in the guide element” is not understood.  It is not clear what is encompassed by “cutting”.  How does the intermediate tube cut into the guide element?  Is “cut” meant to describe a method of connection? Is “cut” meant to describe a shape? How and what is cut? 
Regarding claim 17, the limitation “at least one face-side cutting edge which a least partially cuts in the guide element” is not understood.  It is not clear what is encompassed by “cutting”.  How does the base element cut into the guide element?  Is “cut” meant to describe a method of connection? Is “cut” meant to describe a shape? How and what is cut? 
Regarding claim 18 the limitation “a metal-sealing manner” is not understood.  As no material property of any structure has been established it is not clear what is encompassed by “metal-sealing”.  Does the claim intend to recite that one of or both of the guide and tube are metal and sealed to another metal component? 
Claim 13 recites the limitation "the first seal area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " the first seal area " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation " the second seal area " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 and 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lohr (US-3536312).
	Regarding claim 1, Lohr discloses an inner tube (12), an outer tube (3) and at least one compensating chamber (142 and/or 162 and 13) formed between the inner tube (12/8) and the outer tube (3), and comprising at least one gas bag (17 and/or 18) which is arranged in the compensating chamber (fig 1), wherein the compensating chamber (142/162/13) is fluidically connected to at least one working area (36) of the inner tube (12/8) filled with a hydraulic fluid, wherein at least one guide element (11 and/or 9, including 39/40/45/46/49/48) is provided, which deflects a flow of the hydraulic fluid during a rebound stage or a compression stage in such a way that the gas bag (17/18) is indirectly subjected to flow (at least wherein flow from 35 and/or 41 has been interpreted to be interrupted at least in flow direction or by elements 39/40/45/46/49/48 before it reaches 17/18).
	Regarding claim 2, Lohr discloses wherein the guide element (11/9) is arranged in the flow direction between the gas bag (17/18) and the at least one working area (36) of the inner tube (figs 1-3).
	Regarding claim 3, Lohr discloses wherein the guide element (11/9) is arranged in the compensating chamber (142/162/13) between a longitudinal end (at  or near 13 and/or 40) of the gas bag (17/18) and an inlet opening (35 or 41) for the hydraulic fluid.
Regarding claim 4, Lohr discloses wherein the guide element (11 or 9) is designed in such a way that the hydraulic fluid is guided between the gas bag (17 or 18) and at least one tube wall (art least inner side of 3) during a rebound stage or compression stage (fig 1-3).
Regarding claim 5, Lohr discloses wherein the guide element (11 or 9) in the cross-section has at least one guide limb (at least outer radial portions of 11/9 where the valving sits) which guides the hydraulic fluid to the tube wall (inner side of 3) during a rebound stage or a compression stage (figs 1-3).
Regarding claim 6, Lohr discloses wherein the guide element (11 or 9) comprises at least one passage opening (at or near 37), in particular, a slit (at least groove 6 or slot 7), through which the hydraulic fluid flows past during a rebound stage at the longitudinal end of the gas bag ( wherein 6/7 is a least at or near the ends of 17/18).
Regarding claim 7, Lohr discloses wherein the guide element (11 or 9) comprises at least one oblong extension (at or near 45/48) with a flow channel (at or near 45/48), in particular, a flue (wherein flue has been defined as a channel), which at least partially guides the hydraulic fluid along the gas bag (17/18, figs 1-3)].
Regarding claim 8, Lohr discloses wherein the extension (11/9 at or near 45/48 and 39/40) is between two lateral ends of the gas bag (17/18, fig 1), in particular, longitudinally running ones, and overlaps both side ends to protect against damage (at least fig 1 wherein 9/11 overlaps 17/18 at its ends and sandwiches with 12).
Regarding claim 9, Lohr discloses wherein at least one intermediate tube (at least wherein 15 has been interpreted as a tube having axial ends and annular in shape) is arranged between the inner tube (12/8) and the outer tube (3), which divides the compensating chamber (142/146/13) into a first annular space (13/146 at least below 15) and a second annular space (142/13 at least above 15), wherein at least one first gas bag (17) is arranged in the first annular space (162) for the rebound stage, and at least one second gas bag (18) is arranged in the second annular space (142) for the compression stage (figs 1-3).
Regarding claim 10, Lohr discloses wherein a guide element (11 or 9) is assigned to each of the gas bags (17/18) in order to deflect the flow of the hydraulic fluid upstream to the gas bag during a rebound stage or a compression stage (figs 1-3 and at least wherein flow from 35 and/or 41 has been interpreted to be interrupted at least in flow direction or by elements 39/40/45/46/49/48 before it reaches 17/18).
Regarding claim 11, Lohr discloses wherein the guide element (11 or 9) is designed as a single piece and deflects the flow of the hydraulic fluid during a rebound stage and a compression stage in such a way that both gas bags (17 or 18) are indirectly subjected to flow (figs 1-3 and at least wherein flow from 35 and/or 41 has been interpreted to be interrupted at least in flow direction or by elements 39/40/45/46/49/48 before it reaches 17/18).
Regarding claim 19, Lohr discloses wherein the guide element is formed by a weldable turned part (at least where 9 or 11 has been interpreted to be weldable).
Regarding claim 20, Lohr discloses a vehicle (abstract and back round).
Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657